Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed 3/3/2022has been entered.  

Status of claims
Claim 6 has been canceled.
Claims 1 and 4-5 have been amended.
Note: On 10/27/2021, applicant elected Group I, claims 1-6, without traverse. 
Applicant elected “an ipt gene” (from an ipt gene, a bbm gene, an ESR1 gene, an ESR2 gene, a LEC2 gene, or a WUS gene), without traverse. 
In summary, claims 1-5 are examined in this office action. Non-elected claims and species are withdrawn.  
Upon further consideration, Chen et al is cited in the 103 rejection.  Thus, the rejection is non-final. 

Claim Objections 
Amended Claim 5 is objected for informality:
The amended claim recites “ipt (isopentenyl transferase)” (elected species).  The full name should be recited, followed by the abbreviation in a ().  Thus, it is suggested to recite ---isopentenyl transferase (ipt)--- instead. 
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate correction is required. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Efficient and transgene-free genome editing in wheat through transient expression of CRISPR/Cas9 DNA or RNA. Nature communication. 7:12617, 1-8, 2016), in view of Forsyth et al (Transcription Activator-Like Effector Nucleases (TALEN)-Mediated Targeted DNA Insertion in Potato Plants. Frontiers in Plant Science. 1-12, 2016), and Hill et al (Enhancing plant regeneration in tissue culture. Plant Signaling & Behavior. 1-5, 2013). 
Amended Claim 1 is drawn to a method comprising the steps of: 
(a) introducing a construct that expresses a first gene encoding a genome editing enzyme targeting the specific gene on the genome and a second gene encoding a protein that induces or promotes regeneration of a plant into a plant cell; and 
(b) culturing the plant cell obtained in the step (a) and selecting a regenerated plant by transiently expressing the second gene,
wherein the plant obtained in the step (b) is a plant in which the first gene is transiently expressed, since the second gene is not incorporated in the genome, thereby allowing a plant in which the first gen
The method is for producing a genome-edited plant in which a mutation is introduced into a specific gene on a genome and no exogenous gene is incorporated on the genome (preamble). 
Note by examiner: the claim requires that both the first gene (encoding genome editing enzyme) and the second gene (encoding protein inducing or promoting regeneration) are transiently expressed, and the selected plants have neither the first gene nor the second gene incorporated in the genomes. 
Dependent claims
Claim 2: the introduction of the construct into a plant cell in the step (a) is conducting by an agrobacterium method.  
Claim 4: a plant in which no morphological defect has occurred is selected.  
Claim 5: the second gene is an ipt gene (elected species).  

Zhang et al teach a method of producing a genome-edited plant in which a mutation is introduced into a specific gene on a genome, and the method is a transgene-free method (no exogenous gene is incorporated on the genome) (p1, abstract).  
The method comprises the steps of 
Introducing and transiently expressing first gene encoding a CRISPR-Cas9 construct comprising gene encoding Cas9 (a genome editing enzyme) and a second gene (TaGASR7 gene) causing mutation in TaGASR7 gene into plant cells (wheat, p1, abstract, p2, left col, 3rd para, p4, left col, 2nd para);
Culturing the transformed plant cells and selecting regenerated T0 plants (p2, right col, 1st and 2nd para; p6, right col, 1st para); and
Successfully selecting plants in which the gene encoding a genome editing enzyme (CRISPR-Cas9) is not incorporated in the genome from the plant selected in the step (b).  Specifically, the TO plants comprising mutation (thus are edited) but are absent of CRISPR-Cas9 construct are successfully selected (p3, right col, last para; p4, left col, 1st para).  The plants are transgene-free (p1, abstract).  Thus, neither the first gene nor the second gene is incorporated into the genome. 
Zhang et al further teach the advantage of the method is to produce transgene-free GM mutant plants for potential commercialization (p6, right col, 2nd para). 
Thus, Zhang et al teach the steps and structures of claim 1 and achieve the same intended result of producing a genome-edited plant in which a mutation is introduced into a specific gene on a genome, and there is no transgene integration into the genome, and the advantage of the method, 
except do not teach introducing a gene encoding a protein that induces or promotes regeneration of a plant.  
According to specification (p19, last para; p20, 1st para), by applicant’s admission, introducing a gene encoding a protein that induces or promotes regeneration of a plant, including ipt, bbm, ESR1, ESR2 and WUS, are taught by prior art. 
Nevertheless, Forsyth et al teach making a construct comprising TALEN gene and isopentenyl transferase (ipt) gene (p4, right col, 2nd para; p5, fig 1), and using the construct to transiently and stably transform plants (N. benthamiana and potato) and demonstrated success of (p4, right col, 2nd to 3rd para; p5-6, whole pages; p7, left col, 1st para).    
Forsyth et al further teach the advantage of including ipt is for biosynthesis of plant hormone cytokinin (p10, left col, 2nd para).  
Hill et al teach that plant hormone cytokinin is critical for plant regeneration (p1, middle col).   
Regarding dependent claims, Forsyth et al teach that the introduction of the construct into a plant cell is conducting by an agrobacterium infiltration (p3, left col, last 2 paras), teaching claim 2. 
Zhang et al teach that the selected edited mutant plant has no morphological defects as compared to wild-type plant (p6, fig 4), teaching claim 4.  
As analyzed above, the ipt gene of Forsyth et al teaches the limitation of claim 5.  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Zhang et al teach a method of producing a genome-edited plant in which a mutation is introduced into a specific gene on a genome, and there is no exogenous gene integration into the genome, and teach the steps and structures of claim 1, achieve the intended result of claim 1, and teach the advantage of the method, except do not teach introducing a gene encoding a protein that induces or promotes regeneration of a plant or ipt gene into plant cell.  
Forsyth et al teach introducing a construct that expresses a gene encoding a genome editing enzyme targeting the specific gene on the genome (TALEN) and a gene encoding a protein that induces or promotes regeneration of a plant (ipt gene) into a plant cell, and teach the advantage of the ipt gene in view of Hill et al.  
One ordinary skill in the art would have realized the commercial benefit of transgene-free edited plants as taught by Zhang et al, and been motivated to utilize the detailed method as taught by Zhang et al, to introduce into plant a gene encoding genome editing enzyme (like Cas9 or TALEN) in a transient manner, and select edited plant having no integration of exogenous gene. One ordinary skill in the art would also have recognized that ipt expression would produce plant hormone cytokinin that is critical for plant cell regeneration as taught by Forsyth et al in view of Hill et al, and been motivated to introduce such gene along with the gene encoding editing enzyme as taught by Forsyth et al, to achieve the expected result as Zhang et al or Forsyth et al did. 
The expectation of success would have been high, because the method of transient expression of editing gene and regenerating gene is routine method and had been taught by Zhang et al and Forsyth et al.  Zhang et al achieved the success of producing transgene free edited plant without ipt gene.  Co-introducing ipt gene would have enhanced plant regeneration.  
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al in view of Forsyth et al and Hill et al, as applied to claim 1 above, and further in view of Chen et al (A simple method suitable to study de novo root organogenesis. Frontiers in Plant Science. 1-6, 2014). 	
Claim 1 has been analyzed above. 
Claim 3 limits claim 1, reciting that the culturing of the plant cell in the step (b) is conducted in a growth medium that contains no plant hormones.  
Zhang et al in view of Forsyth et al and Hill et al do not explicitly teach such limitation. 
According to specification (p8, lines 10-20), in the case of regenerating a plant from a plant tissue, the plant tissue is cultured in a growth medium containing plant hormones (auxin and cytokinin) in appropriate concentrations. It is possible to regenerate a plant from a plant tissue in a growth medium that contains no plant hormones by transiently expressing isopentenyltransferase (ipt), which catalyzes the rate-limiting reaction of cytokinin biosynthesis. Thus, by applicant’s own admission, culturing plant tissue containing no plant hormone is a possible alternative of culturing plant tissue containing plant hormone. 
Forsyth et al teach using growth medium to culture the transformed cell (p2, right col, last para), and teach that the ipt expression resulted in overproduction of plant hormone cytokinin (p4, right col, 2nd para).  Thus, one ordinary skill in the art would know that adding hormone to the medium for plant regeneration would have been unnecessary because that ipt expression resulted in overproduction of plant hormone cytokinin as taught by Forsyth et al.  Thus, at the very least, Forsyth et al suggest culturing plant tissue in regeneration medium containing no plant hormone.  
Culturing plant tissue containing no plant hormone is a routine practice in the art. 
Chen et al teach a method of culturing plant tissue in regeneration medium containing no plant hormone, and emphasize that “the major difference of the method described here from other tissue culture methods reported previously is that no additional hormones are present in the medium. Therefore, the regeneration of adventitious roots from explants depends only on endogenous hormones” (p1, right col, last para).   
Chen et al demonstrated success in plant regeneration by using the medium without added plant hormone (Results, p2, fig 1, left col, 2nd para, right col, 1st to 3rd para). 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, one ordinary skill in the art would have realized that if endogenous plant hormones are sufficiently produced, additional hormones are present in regeneration the medium would not be needed, as suggested by Forsyth et al and taught by Chen et al, and been motivated to substitute the medium of Zhang et al or Forsyth et al with that of Chen et al, to achieve the same expected result.  The expectation of success would have been high, because Forsyth et al teach that ipt expression resulted in overproduction of plant hormone cytokinin, and Chen et al demonstrated success in plant regeneration by using the medium without added plant hormone. 
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Response to Arguments
Foreign priority
Applicant argues that an English-language translation of the priority document is not required for the corresponding boxes on the Office Action Summary page to be checked. 
According to MPEP 213, The Director may require a certified copy of the original foreign application, specification, and drawings upon which it is based, a translation if not in the English language, and such other information as the Director considers necessary. Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers.
An English language translation of a non-English language foreign application is not required except: (i) When the application is involved in an interference (see § 41.202 of this chapter) or derivation (see part 42 of this chapter) proceeding; (ii) When necessary to overcome the date of a reference relied upon by the examiner; or (iii) When specifically required by the examiner.
In this case, instant application 16767355, filed 05/27/2020, is a national stage entry of PCT/JP2018/042972, International Filing Date: 11/21/2018, and claims foreign priority to 2017-226643, filed 11/27/2017. The certified copy of foreign priority was received on 5/27/2020. However, English translation is missing. 
Therefore, the priory of the application is 11/21/2018 until an English translation is received.
35 U.S.C. § 102(a)(1)
Claim 6 is canceled by applicant.  6 


35 U.S.C. § 103
First of all, in view of the specification (p9, 2nd para; examples 1-6, p29-55), the present inventor first constructed a vector that holds the ipt gene as a gene that induces regeneration of a plant and the TALENs gene as a gene of the genome editing enzyme. In addition, the present inventor selected a gene (SSR2 gene) coding a steroidal glycoalkaloid biosynthesis enzyme as an example of the target gene of TALENs. 
Thus, the construct comprises 3 (instead of 2) genes:
	1. gene encoding TALEN (a genome editing enzyme), 
	2. SSR2 gene (a specific target gene causing specific insertion, substitution or deletion), and 
	3. a gene confers inducing or promote regeneration (for example, ipt).  
	The instant claims only require 2 genes, a first gene encoding editing enzyme, and a second gene conferring inducing or promote regeneration.  Thus, the claims do not reflect the invention by applicant.  
	Accordingly, the arguments sometimes are based on the claims, but other times are based on the invention disclosed in the specification. 
	The rejection is made regarding the claims, not the specification.  However, the arguments are often read the limitation from the specification into the claims. 

	Applicant argues that Zhang et al. touts several advantages of the transgene-free process therein, which avoids the problems and risks associated with methods relying upon genomic integration of transgenes. Accordingly, at the outset, Applicant respectfully submits that Zhang's guiding principle of avoiding transgene integration would have firmly dissuaded persons of ordinary skill in the art from adding more - and especially unnecessary - transgene sequences (i.e., an ipt gene) into the genome-modifying enzyme cassette of Zhang et al. 
	The argument is fully considered but not deemed persuasive.  
	The claim requires producing a mutation (insertion, substitution or deletion) into a plant genome, while the first and second genes are not integrated into the genome.  Zhang clearly teach such requirement—the genome is edited in a transgene-free manner. 

	Applicant also argues that one ordinary skill in the art would have had no motivation to combine the reference of Forsyth with the primary reference Zhang, to include a gene conferring inducing or promoting regeneration (for example, ipt gene).   
The argument is fully considered but not deemed persuasive.   
Again, the rejection is made regarding the claims, not the specification. Zhang teaches expressing a first gene (editing gene) and a second gene (any gene).   The claims require producing a mutation (insertion, substitution or deletion) into a plant genome.  A gene conferring inducing or promoting regeneration (for example, ipt gene) has an advantage of promoting regeneration. Thus, one ordinary skill in the art would have had motivation to edit such gene (by insertion or making mutation to enhance the gene).  

Applicant also argues that Forsyth et al. discloses that the ipt gene results in the overexpression of cytokinin, Forsyth et al. neither discloses nor even remotely suggests that expressing the ipt gene would enhance regeneration. This deficiency is not rectified by Hill et al., either; for instance, Hill et al. is concerned with improving sensitivity to cytokinin, e.g., by expressing response regulators (e.g., ARR10) that increase the capacity of tissues to respond to cytokinin.  
The argument is fully considered but not deemed persuasive.   In addition, the argument is contradicting to the claims.  
By applicant’s admission, ipt gene is a gene conferring enhancing regeneration, and is taught by prior art.  In addition, cytokinin’s function in promoting regeneration is well known in the art, for example, as taught by Hill et al.  
In addition, dependent claim 3 recites the culturing of the plant cell in the step (b) (regeneration step) is conducted in a growth medium that contains no plant hormones.  Forsyth et al teach the exact motivation thereof.   Chen et al (A simple method suitable to study de novo root organogenesis. Frontiers in Plant Science. 1-6, 2014) teach a method of culturing plant tissue in regeneration medium containing no plant hormone, and emphasize that “the major difference of the method described here from other tissue culture methods reported previously is that no additional hormones are present in the medium. Therefore, the regeneration of adventitious roots from explants depends only on endogenous hormones” (p1, right col, last para).   

Applicant also argues that Claim 1 is amended, and that through their inventive effort and experiments, the present inventors surprisingly discovered that it was possible to obtain a genome-edited plant in which the exogenous gene is not incorporated in the genome - by excluding plants in which the exogenous gene is incorporated into the genome (using, e.g., morphological defect(s) as indices).  For instance, the present inventors discovered, by analyzing the genomes of regenerated plants obtained using the method of the presently claimed invention, that genome-edited plants that did not exhibit morphological defects were generated alongside genome-edited plants that did exhibit morphological defects; and whilst the exogenous gene was incorporated into the genomes of all the plants that exhibited morphological defects, the exogenous gene was not incorporated into the genome of the genome-edited plants that did not exhibit morphological defects. Accordingly, the present inventors created a method whereby the incorporation of exogenous genes into the genome can be simply and efficiently evaluated using morphological defect(s) as an index, thereby facilitating the ready identification of genome-edited plants in which exogenous gene(s) have not been incorporated into the genome. None of Zhang et al., Forsyth et al. and Hill et al. disclose or suggest such a method, much less suggest the advantageous simplicity and efficiency discovered by the present inventors. 
	The argument is fully considered but not deemed persuasive. 
	According to MPEP 2145, and In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), which teach that the evidence of non-obviousness should be commensurate with the scope of the claims.  
In this case, in view of the specification (examples 1-6), such result was only achieved in potato plants by introduced construct comprising 3 (instead of 2) genes: 
1. gene encoding TALEN (a genome editing enzyme), 
	2. SSR2 gene (a specific target gene causing specific insertion, substitution or deletion), and 
	3. a gene confers inducing or promote regeneration (for example, ipt).   
	The “surprising result” was achieved from the specific combination of structures and steps in the examples above.   
	However, the instant claims are much broader in scope: only require 2 genes (SSR2 gene or the gene of targeting is not required), a first gene encoding a genus of editing enzymes, and a genus of second genes conferring inducing or promote regeneration. Claims also broadly recites the genus of (any) plants.  

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662